Citation Nr: 1110515	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  04-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an effective date earlier than January 14, 2003, for the award of service connection for degenerative joint disease (DJD) of the cervical spine with spinal stenosis.

3.  Entitlement to an effective date earlier than February 21, 2003, for the award of service connection for post-traumatic/migraine headaches.

4.  Entitlement to an effective date earlier than February 21, 2003, for the award of service connection for causalgia/reflex sympathetic dystrophy, right upper extremity.

5.  Entitlement to an initial disability rating in excess of 20 percent for service-connected DJD of the cervical spine with spinal stenosis.

6.  Entitlement to an initial disability rating in excess of 10 percent prior to February 24, 2009, and in excess of 30 percent since for service-connected mixed post-traumatic/migraine headaches.

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected causalgia/reflex sympathetic dystrophy of the right upper extremity.

8.  Entitlement to an initial compensable disability rating for service-connected constipation, previously identified as irritable bowel syndrome (IBS).

9.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In January 2009 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

In September 2008, the Veteran testified at a board hearing at the Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The issues of entitlement to earlier effective dates for service connection for degenerative joint disease (DJD) of the cervical spine with spinal stenosis, mixed post-traumatic/migraine headaches and causalgia/reflex sympathetic dystrophy of the right upper extremity, as well as those for increased initial disability ratings for DJD of the cervical spine, mixed post-traumatic/migraine headaches, causalgia/reflex sympathetic dystrophy of the right upper extremity, and constipation, and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the Veteran's current DDD of the lumbar spine to his motorcycle accident in service and to his service-connected cervical and thoracic spine disabilities, as well as his service-connected residuals of a left knee injury with traumatic arthritis.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, DDD of the lumbar spine was incurred during his period of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative contend that his current DDD of the lumbar spine is the result of an in-service motorcycle accident or that it is etiologically linked to his service-connected disabilities.  Because the claim for service connection on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

As noted above, the Veteran contends that his currently diagnosed DDD of the lumbar spine had its onset during his active duty service and is the result of his in-service motorcycle accident.  Alternatively, he contends that his DDD of the lumbar spine is caused or aggravated by his service-connected disabilities.

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's currently diagnosed DDD of the lumbar spine is etiologically linked to a motorcycle accident in service.  Although the Veteran's service treatment records show no relevant complaints, findings, treatment or diagnosed low back disability, the Board finds the October 2007 VA treating physician's opinion, as well as the September 2007, December 2007 and March 2010 opinions from private treating physicians that the Veteran's lumbar spinal problem is directly related to the accident in service as probative regarding the etiology of the Veteran's currently diagnosed DDD of the lumbar spine.  In this respect, the Board acknowledges the April 2004, July 2004 and February 2009 VA examiners' opinions that the Veteran's low back disability is less likely than not caused by his motorcycle accident in service as there was no evidence of treatment for low back complaints at the time of the accident or X-ray evidence of degenerative changes prior to 1990.  The Board also acknowledges VA and private treatment records in 1982 and 1988 noting the Veteran's history of having the onset of his low back pain following left knee surgery in 1982.  However, the Board finds the Veteran's testimony at his September 2008 personal hearing concerning the circumstances of his in-service motorcycle accident in June 1976 and the onset of his back pain, as well as written statements from his father, mother and sister, while noting his most serious injuries at the time of the accident were the documented injuries to the left knee and right shoulder, stating that he also complained of low back pain at the time of the accident, to be credible as he and his family members are competent to give evidence about what they experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, private treatment records dating as early as May 1978, further support the Veteran and his family's statements as they note he gave a history of low back pain since the accident in 1976.  Likewise, a November 1978 progress note indicates that X-ray studies revealed degenerative joint disease at the lumbar region.  The Board finds that, with the exception of records dated in 1982 and 1988, medical treatment records show the Veteran has consistently given a history of back pain since his in-service motorcycle accident in June 1976.  Moreover, the December 2010 nexus statement from a private treating physician, indicating that the Veteran's service treatment records had been reviewed and opining that, based on the severity of the accident and a March 1979 X-ray study showing arthritis of the thoracic spine, it would be virtually impossible to not have injured the lumbar spine as well as the documented left knee meniscus tear and right shoulder dislocation.  The physician accurately recounted the Veteran's pertinent history of record.  Under these circumstances, the Board cannot conclude, given this evidence, that the preponderance of the evidence is against the claim.  

Thus, in light of the foregoing, the Board finds that there is an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's current DDD of the lumbar spine is a result of his service.  Accordingly, with resolution of all doubt in the Veteran's favor, entitlement to service connection for DDD of the lumbar spine is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for DDD of the lumbar spine is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

With regard to the Veteran's claims of entitlement to earlier effective dates for the award of service connection for DJD of the cervical spine with spinal stenosis, post-traumatic/migraine headaches, and causalgia/reflex sympathetic dystrophy of the right upper extremity, as well as the claims for initial increased disability ratings for DJD of the cervical spine with spinal stenosis, post-traumatic/migraine headaches, causalgia/reflex sympathetic dystrophy of the right upper extremity and constipation, and the claim for the award of TDIU, by filing a timely and valid NOD with the May 2010 rating decision in June 2010, the Veteran initiated appellate review of these issues.  The Veteran has not been furnished a statement of the case that addresses these issues.  Therefore, the Board is required to remand the issues to the RO for issuance of a proper statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

As the preceding decision has granted service connection for DDD of the lumbar spine, the RO will be responsible for effectuating that grant, which could impact the Veteran's claim for TDIU.  As such, the issue is inextricably intertwined with the TDIU claim currently on appeal.  For this reason, the issue must be resolved prior to resolution of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a Statement of the Case with respect to the issues of entitlement to earlier effective dates for the award of service connection for DJD of the cervical spine with spinal stenosis, mixed post-traumatic/migraine headaches and causalgia/reflex sympathetic dystrophy of the right upper extremity, as well as the claims for initial increased disability ratings for DJD of the cervical spine with spinal stenosis, mixed post-traumatic/migraine headaches, causalgia/reflex sympathetic dystrophy of the right upper extremity and constipation.  The RO should return these issues to the Board only if the Veteran files a timely substantive appeal.

2.  The RO must issue a rating decision, which effectuates the Board's grant herein of service connection for DDD of the lumbar spine, including the assignment of an initial evaluation for this condition.

3.  After conducting any additional development deemed necessary, VA should readjudicate the issue of TDIU, considering all the evidence of record.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


